Name: 89/579/EEC: Council Decision of 30 October 1989 amending the legal bases of Decisions 87/593/EEC, 87/594/EEC and 87/595/EEC
 Type: Decision
 Subject Matter: tariff policy;  social affairs;  information technology and data processing;  European Union law;  international affairs
 Date Published: 1989-11-07

 Avis juridique important|31989D057989/579/EEC: Council Decision of 30 October 1989 amending the legal bases of Decisions 87/593/EEC, 87/594/EEC and 87/595/EEC Official Journal L 322 , 07/11/1989 P. 0023 - 0023 Finnish special edition: Chapter 2 Volume 7 P. 0096 Swedish special edition: Chapter 2 Volume 7 P. 0096 *****COUNCIL DECISION of 30 October 1989 amending the legal bases of Decisions 87/593/EEC, 87/594/EEC and 87/595/EEC (89/579/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas it appears, in the light of the Court of Justice's recent ruling, that the scope of Article 113 of the Treaty is very wide; whereas Decisions 87/593/EEC (1) and 87/594/EEC (2) accepting, on behalf of the Community, Annex E.5 and Annex F.3 respectively to the International Convention on the simplification and harmonization of customs procedures and also Council Decision 87/595/EEC of 30 November 1987 accepting, on behalf of the Community, the Recommendation of the Customs Cooperation Council of 22 May 1984 concerning the use of codes for the representation of data elements and four of its Annexes (3) should be adapted to take account of that Court ruling, since other legal bases were adopted for those three Decisions by the Council; Whereas Decisions 87/593/EEC, 87/594/EEC and 87/595/EEC should be adopted on the sole legal basis of Article 113; whereas Article 113 should therefore be inserted as the legal basis of Decision 87/593/EEC; whereas Articles 28 and 235 should be removed as legal bases of the three Decisions; whereas Article 43 should be removed as a legal basis of Decisions 87/593/EEC and 87/594/EEC, HAS DECIDED AS FOLLOWS: Article 1 In Decisions 87/593/EEC, 87/595/EEC and 87/595/EEC, the first citation is hereby replaced by the following: 'Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof,'. Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 30 November 1987. Done at Brussels, 30 October 1989. For the Council The President J.-P. SOISSON (1) OJ No L 362, 22. 12. 1987, p. 1. (2) OJ No L 362, 22. 12. 1987, p. 8. (3) OJ No L 362, 22. 12. 1987, p. 22.